hy, na
aot Case [-[9-CV- 3538. rae . ;
of adives

a et

: ar os heed Es

Bild.

Case 1:19-cv-00358-RAH-KFP Document 18 Filed 07/03/19 Page 1 of 2

eT ea ee

AeA psec fa_ Nati .
a ae fy Geng a  eoae

VQ. a oy lawse.t Covrd-

 

™N
P <—f
a mc
cee en me a mee aie to
i a eed
os i =
sd +2 a ad a“
= fe
mS Ridle
SM pee
Case 1:19-cv-00358-RAH-KFP Document 18 Filed 07/03/19 Page 2 of 2

i>,
Br eqvl dan 3, OLA A 005

 

haghoe Cis (ye g a I # So
Cow hy ee i 3 et Gre = US POSTAGE
Nebo tle. Ac 3e3s/ 8 02 1p _ $ 000.50°
a beep tea 0001187792 JUL 022019
Ee RE VIAILEL FROM ZIP COUE 46557
INMATE MAIL
Fe deb Cond Le se
Méckagey Pe Zc10y
36igsgacie cogs Devbeelel faded Ey iy pp ipl]
